The judgment under review will be affirmed, for the reasons stated in the per curiam opinion of the Supreme Court ubisupra.
We note that the Supreme Court gives the date of the interlocutory judgment as in June, 1929, whereas in fact it was entered on March 25th, 1927. This, however, is immaterial so far as relates to any merit in the appeal, and we mention it merely in the interest of accuracy.
For affirmance — TRENCHARD, PARKER, LLOYD, CASE, BODINE, DALY, DONGES, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 185